Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The device as claimed in claims 1-10 and 16-21 are not disclosed or taught by the prior art with a compensatory member configured to apply a load that varies, dependent on the relative position of the first and second members, inversely to the variation in load applied by the at least one energy conduit, so as to at least partially counteract the variation in load applied by the at least one energy conduit on said at least one of the members along with the remaining limitations of the claims.
The device as claimed in claims 11-15 is not disclosed or taught by the prior art with at least one energy conduit mounted to at least one of the first and second members, and a compensatory member configured to apply an inverse load to the load applied by the at least one energy conduit, so as to substantially balance the load applied by the at least one energy conduit along with the remaining limitations of the claims.
The device as claimed in claim 22 is not disclosed or taught by the prior art with at least one energy conduit mounted to at least one of the first and second members, which imparts a load in the vertical degree of freedom of the first and second members on at least one of the members it is mounted to that varies dependent on the relative position of the first and second members, and a passive compensatory member 
The device as claimed in claim 23 is not disclosed or taught by the prior art with at least one energy conduit mounted to at least one of the first and second members, and a compensatory member configured to apply an inverse load to the load applied by the at least one energy conduit, so as to substantially balance the load applied by the at least one energy conduit, in which the compensatory member comprises at least one second energy conduit along with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/Primary Examiner, Art Unit 2855